DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ election of Group 1, Species 1, figure 2, claims 1-10 and 20, in email sent on 2/18/21 without traverse is acknowledged.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
Claim 5: the fixed part comprises a sliding guide rail corresponding to the specified trajectory, and the moving part is movable along the sliding guide rail,
Where are the features of claim 5, “sliding guide rail” in drawing 2?  
Claim 6: the sliding guide rail comprises a pair of parallel sub-guide-rails, and the third magnet comprises a pair of sub-magnets that are respectively located on the pair of parallel sub-guide-rails,  
Where are all the features of claim 6 in drawing 2?  
Claim 8: the functional module comprises a sound acquisition module, and the moving part comprises a magnetism isolation piece configured to provide a magnetic isolation to the sound acquisition module from the magnetic part;
Where are all the features of claim 8 in drawing 2?  


Claim 9: the functional module comprises at least one of a fingerprint recognition module, a structured light face recognition module, a distance sensor, and a luminance sensor; 
Where are all the features of claim 9 in drawing 2?  
Claim 10: the functional module comprises at least one of a fingerprint recognition module, a structured light face recognition module, a distance sensor, and a luminance sensor.  
Where are all the features of claim 10 in drawing 2?  
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8 and 20 are rejected under 35 U.S.C. 102b as being anticipated by Ponsort et al. (US 2011/0073118).
	Regarding claim 1, Ponsort discloses a bistable magnetic holding device comprising:
	a magnetic moving structure having a fixed part (see the drawing below), 
a moving part (221, 421) configured to be movable along a specified trajectory of the fixed part (see the drawing below), and 
a magnetic part (213, 214, 221, 421); and 
a functional module (410) that is connected with the moving part (221, 421) and is configured to move with the moving part (410), 
wherein the magnetic part (213, 214, 221, 421) comprises a first magnet (213) located on the fixed part (see the drawing below), and a second magnet (221, see par. [0036]) located on the moving part and the magnetic part (213, 221, 421) is configured to generate a magnetic force to move the moving part (221, 421) along the specified trajectory.  
[AltContent: textbox (Fixed Part)][AltContent: arrow]		
    PNG
    media_image1.png
    179
    350
    media_image1.png
    Greyscale
 
Regarding claim 2, Ponsort discloses:
one of the first magnet (213) and the second magnet is a permanent magnet and the other of the first magnet and the second magnet is an electromagnet (214).  
Regarding claim 3, Ponsort discloses:
the first magnet (213) is located on the fixed part (see the drawing above) at an accommodation point of the specified trajectory, and 
the magnetic part (213, 214, 221, 421) comprises a third magnet (214) that is located at an ejection point of the specified trajectory of the fixed part (see the drawing above).  
Regarding claim 4, Ponsort discloses:
one of the first magnet (213) and the third magnet (214) is a permanent magnet and the other of the first magnet and the third magnet is an electromagnet (214).  
Regarding claim 7, Ponsort discloses:
a first connecting line of two magnetic poles of the first magnet (213) is parallel to a second connection line of two magnetic poles of the second magnet (221).  
[AltContent: textbox (2nd connection line)][AltContent: textbox (3rd connection line)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st connection line)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    184
    380
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    196
    496
    media_image3.png
    Greyscale

Regarding claim 8, Ponsort discloses:
a third connection line of two magnetic poles of the third magnet (214) is parallel to the second connection line.  
  Regarding claim 20, Ponsort discloses:
a magnetic moving structure having a fixed part (see the drawing above),
a moving part (221, 421) configured to be movable along a specified trajectory of the fixed part (see the drawing below), and 
a magnetic part (213, 214, 221, 421) having a first magnet (213) located on the fixed part (see the drawing above),
a functional module (410) that is connected with the moving part (221, 421) and is configured to move with the moving part (410), and a control circuitry configured to .
Allowable Subject Matter
Claims 5, 6, 9 and 10 would be allowable if rewritten to overcome the Drawing objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the magnetic moving structure comprising:
Claim 5: the fixed part comprises a sliding guide rail corresponding to the specified trajectory, and the moving part is movable along the sliding guide rail.  
Claim 9: the functional module comprises a sound acquisition module, and the moving part comprises a magnetism isolation piece configured to provide a magnetic isolation to the sound acquisition module from the magnetic part.  
Claim 10: the functional module comprises at least one of a fingerprint recognition module, a structured light face recognition module, a distance sensor, and a luminance sensor.  
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 11, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837